EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joyce Natzmer, Attorney on August 24, 2022.

IN THE CLAIMS:
Cancel claims 13-15 and 19 without prejudice.
Claim 21, line 9, delete the recitation “or treatment regime”.
Claim 21, line 11, delete the recitation “or treatment regime”.
 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicants argument that the person skilled in the art, seeking a way to distinguishing AP from CP and PC, would derive no motivation or suggestion from Lowe to arrive at the claimed method. Since Lowe teaches away from a significant cut-off value of GP2a for distinguishing AP from CP and PC, it would not establish a reasonable connection to Blankenberg who teaches establishing a cut-off value. No reasonable expectation of success is evident in arriving at a cut-off value of 0.7 ng/mL for distinguishing AP from CP and PC (or treating a subject differently) from the combination of Lowe and Blankenberg is found persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641